internal_revenue_service number release date index number ----------------------- ----------------------------------------------- -------------------------------- -------------------------------- in re --------------------------------------------------- ------------------- -------------------------------- ------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-137978-04 date date legend employer ---------------------- board --------------------------------------------- y --------------------------------------------------------------- plan a ------------------------------------------------------------------------------ trust ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- state x ----------- dear ---------------- requesting a ruling concerning the proposed amended and restated deferred_compensation plan plan a which state x intends to be an updated eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra employers participating in plan a are represented to be eligible employers within the meaning of sec_457 establishment of nonqualified retirement plans the board has delegated the authority to administer any nonqualified retirement plans to y the employee_benefits division of y administrates and handles matters relating to the state x deferred_compensation plans it is represented that y is an instrumentality of state x this is in reply to your letter of date on behalf of state x and y the board is the statutory body responsible under state x law for the effective date the board established plan a pursuant to state x under plan a the amounts of compensation that may be deferred under the with certain limitations a participant may elect the manner in which his or her in plr-105902-99 the internal_revenue_service ruled that plan a is an eligible plr-137978-04 statutes plan a was amended and restated by board on date plan a was last amended by the board on date deferred_compensation as defined in sec_457 of the code plan a has been amended since the ruling to include a number of revisions taking into account statutory changes under sec_457 and the revised income_tax regulations under sec_457 promulgated by the treasury_department on date annual maximum limitation are within the limitations of sec_457 including catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age the participant's election to defer compensation must be filed prior to the beginning of the month in which his or her participation_agreement becomes effective deferred amounts will be distributed the election must be made prior to the date any amounts become payable to the participant under plan a if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in plan a under plan a no amounts will be made available to the participant or beneficiary earlier than the calendar_year the participant attains age when the participant is separated from service or when the participant is faced with an unforeseeable_emergency as defined under plan a in accordance with the requirements of sec_457 the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code requirements plan a in accordance with sec_457 includes a provision permitting an in-service distribution of dollar_figure or less from a participant's account within the requirements of that section plan a all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under plan a for the exclusive benefit of the participants and beneficiaries of plan a the trust under plan a is established pursuant to a writing that is represented to be a valid trust under state law generally nonassignable and not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant's beneficiary the rights of any participant or beneficiary to payments pursuant to plan a are plan a further provides that all amounts of compensation deferred pursuant to however plan a does permit one exception to the above distribution in order to comply with the trust requirements set forth in sec_457 the plr-137978-04 the terms of trust make it impossible prior to the satisfaction of all liabilities with respect to plan participants and their beneficiaries for any part of the assets and income of the trusts to be used for or diverted to purposes other than the exclusive benefit of plan participants and their beneficiaries plan a permits a participant to transfer amounts from his or her account by way of a trustee-to-trustee transfer to any defined benefit governmental_plan as defined in sec_414 of the code where the transfer is used to purchase permissive service credits under a defined benefit governmental_plan trust was established effective date it has been represented that the trust was established pursuant to a writing that constitutes a valid trust under the laws of state x and is currently a valid trust under state x law sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect sec_457 of the code provides that for a sec_457 plan to be an sec_457 of the code provides that a plan maintained by an eligible sec_1_457-6 of the income_tax regulations defines an unforeseeable plr-137978-04 to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if -- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option emergency as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant’s or beneficiary’s spouse or the participant’s or beneficiary’s dependent as defined in sec_152 loss of the participant's or beneficiary’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 states that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan by reason of a direct trustee-to-trustee transfer to a defined governmental_plan as defined in sec_414 if such transfer is a for the purchase of permissive_service_credit as defined in sec_415 under such plan or b a repayment to which sec_415 does not apply by reason of subsection k thereof sec_1_457-10 of the regulations provides that an eligible governmental_plan may provide for the transfer of amounts deferred by a participant or beneficiary to another eligible governmental_plan if the conditions in paragraphs b or of sec_1_457-10 are met and such transfer of assets is not between an eligible governmental_plan and a tax-exempt entity’s eligible_plan sec_1_457-10 of the regulations further provides that upon the transfer of any amount between eligible plans under paragraphs b through b of section sec_457 provides that a participant shall not be required to include in sec_457 provides that no amount shall be includible in gross_income based upon the facts summarized above we conclude as follows plan a when adopted by participating employers as described above is an plan a assets designed to provide a fixed annuity or other guaranteed return the trust will be treated under sec_457 as an organization exempt from plr-137978-04 b if the participant is performing services for the entity maintaining the receiving plan such amount is subject_to the restrictions of sec_1_457-6 relating to when distributions are permitted to be made to a participant under an eligible_plan in the receiving plan in the same manner as if the transferred amount had originally been deferred under the receiving plan eligible_deferred_compensation_plan as defined in sec_457 of the code taxation under sec_501 of the code that are acquired under the provisions of appendices c and d to plan a and that are held in a custodial_account an annuity_contract or other contract issued by an insurance_company and described in sec_401 will be treated as a_trust under rules similar to the rules under sec_401 of the code terms of plan a are excluded from the gross_income of the employee in the taxable_year such amounts are deferred amounts of compensation deferred in accordance with the terms of plan a including any income attributable to such deferred_compensation will be includible in the gross_income of the employee in the taxable_year or years in which such amounts are paid to the employee in accordance with the terms of plan a for these purposes amounts are not considered to be paid and taxable to the employee in the event of a direct_rollover described in sec_401 of the code a payment to a spouse or former spouse pursuant to a qualified domestic relation order as defined in sec_414 as addressed in sec_1_457-10 of the regulations and or a transfer for the purchase of permissive_service_credit as described in sec_415 amounts deferred under any deferred_compensation plan other than the above described plan a if the proposed amended and restated plan a is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to amounts of compensation deferred by an employee in accordance with the no opinion is expressed concerning the timing of the inclusion in income of plr-137978-04 plan a sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely robert d patchell branch chief qualified_plans branch employee_benefits tax exempt government entities enclosure cc
